DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 27 January 2021 lists JPH 05-505853.  Paragraph 3 of the originally filed specification provides the explanation of relevance to said reference and has been considered.  This document also appears to correspond to US 5,290,422 to Michelsen-Mohammedein.  US 5,290,422 is listed on a PTO-892 concurrent with the instant Office action to be made of record and has been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Applicant may overcome this rejection by cancelling the new matter, providing support for where the composite plated layer contains a silicate, or by submitting objective evidence from a Declaration/Affidavit under 37 CFR 1.132 demonstrating where the claimed silicon content is necessarily “a silicate”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara et al. (JP 2006-169609) in view of Miyazawa et al. (US 2007/0007497).
Considering claim 8, Kirihara teaches electrical contact terminals with a metal coating and fine carbon particles dispersed there in (abstract; Paragraph 6) including sliding electrical contacts (Paragraph 21).  The coating is formed on a base material (Paragraph 32).  The carbon particles comprise carbon black, graphite, etc. (Paragraph 7) optionally mixed with small amounts of silicon, etc. (Paragraph 15).  The metal matrix 
In a related field of endeavor, Miyazawa teaches sliding electrical contact parts with a composite layer of silver and carbon particles (Paragraph 2).  The silver layer is formed by electroplating (Paragraph 22).  The carbon particles comprise not less than 1.3 wt.% of the coating (Paragraph 11) and the quantity of the carbon particles on the surface of the coating is not less than 20% by area (Paragraph 12) which results in composite plating with excellent wear resistance (Paragraph 33).
As both Kirihara and Miyazawa teach composite plated layers for sliding contacts, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings or Kirihara with the surface area of the carbon particles as taught by Miyazawa as this is known to result in a composite plating with excellent wear resistance.  Further, the surface particle percentage taught by modified Kirihara overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie
Considering claim 10, Kirihara teaches where the thickness ranges preferably between 0.01-20 microns (Paragraph 38).  See MPEP 2144.05.
Considering claim 11, Kirihara teaches an optional metal layer between the base material and carbon-containing metal film (Paragraph 42; Figure 2) and where this layer may optionally be nickel (Paragraph 50).
Considering claim 12, Kirihara teaches where the carbon particles may be graphite and preferably have a diameter of 1 micron or less (Paragraphs 14-15) and Miyazawa teaches an example of graphite particles having a mean diameter of 5 microns (Paragraph 37).  See MPEP 2144.05.
Considering claim 13, Kirihara teaches where the base material of the contact is not particularly limited and discloses the use of Cu (Paragraph 33).
Considering claims 14-15, Miyazawa teaches where the composite plating contains not less than 20% by area of carbon particles on the surface of the coating (Paragraph 12).  This open-ended range overlaps and renders obvious that which is claimed.  See MPEP 2144.05.  It is noted that as of the writing of this Office action no objective evidence of a criticality to the claimed ranges has been presented.

Response to Arguments
Applicant’s arguments, see remarks, filed 15 March 2021, with respect to Double Patenting rejections have been fully considered and are persuasive.  The rejection of claims 8 and 10-11 has been withdrawn.  Applicant has amended the claims such that they no long are obvious in view of copending 16/749140.
Applicant's arguments filed 15 March 2021 regarding 35 USC 103 rejections in view of Kirihara (JP 2006-169609) and Miyazawa (US 2007/0007497) have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Kirihara (remarks p.9, 1st full paragraph) and Miyazawa (remarks p.10 last paragraph – p.11 continuing paragraph) do not individually teach the claimed composite plating layer with Si content and area percentage of carbon particles.  This is not persuasive as the rejection is made under Kirihara in view of Miyazawa and applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejection is made in combination.  See MPEP 2145 (IV).
Applicant argues that the method disclosed by Kirihara is quite different than that which is used to form the claimed composite plated product as provided in Comparative Example 1 which requires a carbon particle dispersing solution added to a sulfonic-acid-containing silver plating solution (remarks p.9) and therefore it is not possible to form the claimed composite plated product (remarks p.10, 1st full paragraph) and where the method of Miyazawa is also quite different from the required method (remarks p.11, 1st full paragraph).  This is not persuasive as the features on which applicant relies to demonstrate patentability (e.g. bath composition of a method of plating) are not claimed and therefore applicant’s arguments are not commensurate in scope with the claimed subject matter of the instant claims.  See MPEP 2145 (VI).  Further, applicant’s arguments amount to arguing (unclaimed) product-by-process limitations and applicant is reminded that patentability is based on the product itself and it is unclear how any 
Regarding applicant’s Comparative Example 1, this does not provide objective evidence that only the non-recited method parameters necessarily result in the claimed area content as argued as Miyazawa discloses a materially different method (Exemplified in Miyazawa Paragraphs 37-41) not using the carbon particle dispersing solution added to a sulfonic-acid-containing silver plating solution which still forms a composite plating containing not less than 20% by area of carbon particles on the surface of the coating (Miyazawa Paragraph 12).  Accordingly, the preponderance of the evidence suggests that applicant’s argued method is not the only method capable of forming the claimed product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ludtke (US 2006/0130998) teaches Ag-diamond composites containing 40-90% by volume diamond particles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784